Citation Nr: 0844262	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left index finger.

2.  Entitlement to service connection for residuals of a 
fracture of the left middle finger.

3.  Entitlement to service connection for residuals of a 
fracture of the right middle finger.

4.  Entitlement to service connection for residuals of a 
fracture of the right thumb.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for residuals of a back 
injury.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1976 
to January 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), but he 
failed to report for the hearing scheduled in November 2008.  

The veteran's claim for service connection for residuals of a 
back injury is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of current 
residual disabilities in the left middle finger, right middle 
finger, or right thumb, due to fractures that occurred in 
service.

2.  There is no competent medical evidence of current hearing 
loss.

CONCLUSIONS OF LAW

1.  Residuals of a fracture of the left index finger were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Residuals of a fracture of the left middle finger were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Residuals of a fracture of the right middle finger were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Residuals of a fracture of the right thumb were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in October 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis.  Thus, the failure to provide additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the veteran's actual knowledge of the evidence he 
is required to submit in this case based on the statements 
submitted by him and his representative.  Specifically, 
throughout the course of the appeal process, the veteran 
identified pertinent VA treatment records and statements with 
assertions of in-service injuries and treatment for those 
injuries.  See the veteran's claim dated in August 2004 and 
VA Form 9 dated in November 2005.  These statements indicate 
the veteran has actual knowledge of the evidence required of 
him to substantiate his service-connection claim and cures 
any notice defect.  See generally Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Thus, under Sanders, even though 
VA may have erred by failing to provide Dingess notice, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records dated from May 2003 
to November 2005.  The veteran and his representative also 
have submitted statements in support of his claim.  In 
addition, the veteran was afforded, but failed to avail 
himself of, an opportunity to provide testimony before a 
Veterans Law Judge at the RO in November 2008.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the veteran's alleged residual disabilities 
of his right and left fingers and of his hearing loss; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of 
current diagnoses of, or treatment for, any finger 
disabilities or hearing loss.  Moreover, the evidence 
reflects neither a disability in service nor a presumptive 
disability within one year of discharge from service.  
Further, there is no medical evidence indicating a link 
between any current disorder on appeal and service or the 
continuity of symptomatology of disability since service.  
Thus, the first, second, and third elements of McLendon are 
not met and a VA examination to establish a nexus is not 
required.  Therefore, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).





Residuals of Fractures of the Left Index Finger and Left 
Middle Finger

In this case, the veteran contends that he fractured his left 
index and middle fingers while on active duty in 1976, 1977, 
and 1978, but evidence of treatment for injury of his left 
index and middle fingers is not a part of his STRs.  See VA 
Form 9 dated in November 2005.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the claims file is completely devoid of 
any medical evidence indicating any current residuals of 
fractures to the left index and middle fingers.  Not only has 
the veteran failed to submit or identify any medical evidence 
showing a current diagnosis of, or treatment for, residuals 
of left index and middle finger fractures, but there is also 
no VA treatment record whatsoever concerning the veteran's 
left index and middle fingers.  There are also no statements 
from any physician indicating that the veteran has any 
current problems with his left index and middle fingers.  
Although the veteran is competent to state that he suffered 
injuries to his left index and middle fingers and experiences 
residual symptoms of those injuries, there must be competent 
medical evidence where the determinative issue involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
residuals of fractures to the left index and middle fingers.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Regardless, the Board now turns to analysis of the veteran's 
service records.  In-service, the veteran's STRs are negative 
of any evidence of diagnosis of, or treatment for, any left 
index and middle finger fractures or other problems with the 
left index and middle fingers, even though the veteran 
asserts in his November 2005 substantive appeal (VA Form 9) 
that he suffered fractures to his left index and middle 
fingers in service.  The veteran's October 1979 separation 
examination was also silent regarding any fractures of the 
left index and middle fingers.  As a whole, his STRs are 
silent as to evidence of any problems with his left index and 
middle fingers during service.  38 C.F.R. § 3.303(b).  
However, the Board acknowledges the veteran is at least 
competent to report symptoms of fractures to his left index 
and middle fingers during his military service.  See also 38 
C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, VA treatment records from May 2003 to November 
2005 are entirely absent of any mention or complaints of any 
problems with the veteran's left index and middle fingers.  
Although he is competent to report symptoms of residuals in 
his left index and middle fingers since service, the 
veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence showing no 
complaints or objective indication of any left index and 
middle finger disorders.  See generally Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  It 
follows, therefore, that the Board finds no evidence of non-
chronic disability in the left index and middle fingers in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

The Board emphasizes that although the veteran is competent 
to state that he has residual symptoms from his left index 
and middle finger fractures, he is not competent to render an 
opinion as to the medical etiology of any current symptoms he 
experiences, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Residuals of Fractures of the Right Middle Finger and Thumb

The Board now turns to analysis of the evidence concerning 
the veteran's right middle finger and thumb, which he 
contends he fractured during service.  See VA Form 9 dated in 
November 2005.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the claims file is completely devoid of 
any medical evidence indicating any current residuals of 
fractures to the right middle finger and thumb.  Not only has 
the veteran failed to submitted or identify any medical 
evidence showing a current diagnosis of, or treatment for, 
residuals of right middle finger and thumb fractures, but 
there is also no VA treatment record whatsoever concerning 
the veteran's right middle finger and thumb.  There are also 
no statements from any physician indicating that the veteran 
has any current problems with his right middle finger and 
thumb.  Although the veteran is competent to state that he 
suffered injuries to his right middle finger and thumb and 
experiences residual symptoms of those injuries, there must 
be competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for residuals of fractures to the left index and 
middle fingers.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

Regardless, the Board now turns to analysis of the veteran's 
service records.  In-service, the veteran's STRs show 
treatment for pain in his right hand in December 1976, and 
examination at that time showed a slight disfigurement of the 
middle metacarpal.  However, an August 1977 X-ray showed no 
abnormalities.  Moreover, the veteran's October 1979 
separation examination was completely silent as to any 
fractures or problems of the right middle finger and thumb.  
As a whole, his STRs are silent as to evidence of any 
problems with his right middle finger and thumb during 
service.  38 C.F.R. § 3.303(b).  However, the Board 
acknowledges the veteran is at least competent to report 
symptoms of fractures to his right middle finger and thumb 
during his military service.  See also 38 C.F.R. § 
3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, there is no evidence of treatment for, or 
diagnosis of, any right middle finger and thumb disorders.  
VA treatment records from May 2003 to November 2005 are 
entirely absent of any mention or complaints of any problems 
with the veteran's right middle finger and thumb.  Although 
he is competent to report symptoms of residuals in his right 
middle finger and thumb since service, the veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any left index and middle finger 
disorders.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan, supra.  It follows, 
therefore, that the Board finds no evidence of non-chronic 
disability in the right middle finger and thumb in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The Board emphasizes that although the veteran is competent 
to state that he has residual symptoms from his right middle 
finger and thumb fractures, he is not competent to render an 
opinion as to the medical etiology of any current symptoms he 
experiences, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The Board now turns to analysis of evidence concerning the 
veteran's hearing loss, which he claims resulted from 
exposure to artillery fire during his duties as radio 
operator in the field artillery unit.  See VA Form 9 dated in 
November 2005.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, the claims file is completely devoid of any 
medical evidence indicating any current hearing loss.  Not 
only has the veteran failed to submit or identify any medical 
evidence showing a current diagnosis of, or treatment for, 
hearing loss, but there is also no VA treatment record 
whatsoever concerning the veteran's hearing.  Although the 
veteran is competent to state that he suffers from hearing 
loss, there must be competent medical evidence where the 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, absent evidence of a current disability, service 
connection cannot be granted for hearing loss.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.     

Regardless, the Board now turns to analysis of the veteran's 
service records.  In-service, the veteran's STRs do not 
substantiate his claim of service connection for hearing 
loss.  First, there is no medical evidence in the veteran's 
STRs of complaints, treatment, or diagnosis of hearing loss 
in either ear during his years of active service.  Moreover, 
the veteran's October 1979 separation examination showed no 
hearing loss.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of hearing loss.  
However, the Board acknowledges the veteran is at least 
competent to report symptoms of hearing loss during his 
military service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

Post-service, as already mentioned, there is no evidence of 
treatment for, or diagnosis of, any hearing loss.  VA 
treatment records from May 2003 to November 2005 are entirely 
absent of any mention or complaints of any problems with the 
veteran's hearing.  Although he is competent to report 
symptoms of hearing loss since service, the veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any left index and middle finger 
disorders.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan, supra.  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease within one year after the veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  In addition, the Board finds no evidence 
of non-chronic hearing loss in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

The Board emphasizes that although the veteran is competent 
to report symptoms of hearing loss, he is not competent to 
render an opinion as to the medical etiology of any hearing 
loss he experiences, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a fracture of the left 
index finger is denied.

Service connection for residuals of a fracture of the left 
middle finger is denied.

Service connection for residuals of a fracture of the right 
middle finger is denied.

Service connection for residuals of a fracture of the right 
thumb is denied.

Service connection for hearing loss is denied.


REMAND

Before addressing the merits of the claim for service 
connection for residuals of a back injury, the Board finds 
that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his claim is granted on the merits.  
Therefore, a remand is required for the RO to issue another 
VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) 
and with all legal precedent.

Second, the last VA treatment records in the claims file are 
from November 2005.  More recent records, if they still 
exist, may be relevant to the veteran's back injury claim, 
and there are no indications that the RO has attempted to 
secure them.  VA's duty to assist includes obtaining records 
of the veteran's relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for his back would be 
relevant to the veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The veteran also has to be 
apprised of this.

Third, the veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning the nature and 
etiology of any current back disorder.  In disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this respect, the veteran claims that his current back 
pain, diagnosed by a May 2003 X-ray as lumbar degenerative 
disease, is related to service.  A review of STRs indicates 
treatment for chronic back pain throughout 1976, 1977, and 
1978.  Moreover, in April 1976, the veteran was diagnosed 
with lumbar paravertebral muscle strain, and in April 1978, 
the veteran was placed on light duty profile for ten days for 
back problems.  Further, in his October 1979 separation 
examination, the veteran noted a back injury in 1970 that 
continued to cause chronic back pain.  

Post-service, medical evidence indicates complaints of back 
pain since 2003.  In May 2003, an X-ray revealed that the 
veteran has lumbar degenerative disease.  See VA treatment 
record dated in May 2003.  A May 2004 X-ray revealed what 
appeared to be scoliosis with narrowing of L3-4 disc space 
and L4-5 disc space with osteophyte formation.  See VA 
treatment record dated in April 2004.  

Although there is currently no medical opinion linking any 
current back disorder and the veteran's military service, the 
Board finds that a VA examination of the veteran's back is 
warranted in order to determine whether such a link exists.  
Here, although there was no diagnosis of a back disorder 
during service or within one year after discharge from 
service, indications of treatment for a back strain and 
chronic back pain during service, with complaints and 
treatment for back pain after service, suggest the 
possibility of a back disorder seen in service with 
continuity of symptomatology demonstrated thereafter.  A 
current VA examination would determine whether the veteran 
has a current back disorder that is related to military 
service. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
to notify him and his representative that 
is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the veteran that a 
downstream disability rating and an 
effective date will be assigned if his 
service-connection claim is granted.

2.  Contact the veteran to ascertain 
whether he had any additional relevant 
treatment at a VA facility since November 
2005.  If so, obtain all pertinent records 
of any medical treatment for the veteran's 
back from the appropriate VAMC dated from 
November 2005 to the present.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.  Arrange for the veteran to undergo VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current back 
disorder.  The veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the veteran has any current back disorder, 
and if so, whether it is at least 
as likely as not (50 percent or more 
probable) the veteran's back disorder is 
associated with treatment for back pain 
and back strain during service.  In this 
regard, the examiner is directed to in-
service medical treatment records from 
1976 to 1978, during which period the 
veteran was treated for back strain and 
back pain.  Considering this evidence, 
state whether it is more likely that any 
current back disorder is a residual of, or 
related to, these injuries and treatments 
in service. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.  Readjudicate the veteran's claim for 
service connection for residuals of a back 
injury in light of any additional evidence 
received since the November 2005 SSOC.  If 
this claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


